DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 July 2022.  In view of this communication, claims 16-22 and 24-35 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 08 July 2022, have been fully considered and are persuasive.  
The arguments address the previous grounds of rejection under 35 U.S.C. 112(b) and 103, and relate to both the present application and to application 15/577,737 in which the Board issued a decision reversing nearly identical grounds of rejection.  It has been determined that, at least because the grounds for reversal in the ‘737 appeal provided more specific reasoning to that decision, the reversal carries more weight than the affirmations in the previous appeal in this application.  Therefore, the Applicant’s arguments regarding the previous grounds of rejection, under both 35 U.S.C. 112(b) and 103, in this application are persuasive.  Thus, said grounds have been withdrawn and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 16-22 and 24-35 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and 
an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing is surrounded by and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, the gear unit including a first housing part and a second housing part, the second housing part including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable, so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part; 
wherein a connection element and/or a screw connects the first housing part to the second housing part, the pocket-type depression being open toward an interior region encompassed by the housing; and 
wherein the airflow is driven convectively and/or solely convectively.
Regarding claim 24, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and 
an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing is surrounded by and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, the gear unit including a first housing part and a second housing part, the second housing part including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable, so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part; 
wherein a connection element and/or a screw connects the first housing part to the second housing part, the pocket-type depression being open toward an interior region encompassed by the housing; and 
wherein at least one fan adapted to drive the airflow recirculatingly within the housing is disposed on a bearing flange of the motor.
Regarding claim 25, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing is surrounded by and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, the gear unit including a first housing part and a second housing part, the second housing part including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable, so that dirt and/or dust from at least a portion of the airflow is able to be deposited in the pocket-type depression of the second housing part; 
wherein a connection element and/or a screw connects the first housing part to the second housing part, the pocket-type depression being open toward an interior region encompassed by the housing; 
wherein at least one fan adapted to drive the airflow is disposed on a bearing flange of the motor; and 
wherein the bearing flange includes a circular base plate section and a separating wall section that is disposed on the base plate section, the separating wall section being adapted to separate the airflow from a space region that surrounds a B-side axial end region of a rotor shaft facing away from the gear unit, or that at least partially surrounds an angle sensor disposed in the end region.
Regarding claim 32, and all claims dependent thereon, the prior art does not disclose, inter alia, a drive device, comprising: 
a gear unit; and 
an electric motor adapted to drive the gear unit, the electric motor including a laminated stator core which has stator windings and is accommodated in a stator housing; 
wherein the stator housing is surrounded by and/or radially surrounded by a housing, a tubular housing, and/or a cup-shaped housing of the drive device, the housing being set apart from the stator housing, the gear unit including a first housing part and a second housing part, the second housing part including a surface having at least one pocket-type depression past which at least a portion of an airflow and/or a circulating airflow is flowable; 
wherein a connection element and/or a screw connects the first housing part to the second housing part, the pocket-type depression being open toward an interior region encompassed by the housing; and 
wherein the airflow is driven convectively and/or solely convectively.
Per the decision by the Patent Trial and Appeal Board in the related application no. 15/577,737, mailed on 20 August 2021, and the arguments made in the Appeal Brief filed on 08 July 2022 in this application, it has been determined that the prior art does not disclose the air-cooling system equivalent to that recited in the above claims.  Further, the issue of clarity having been clearly decided in the reversal of the grounds of rejection under 35 U.S.C. 112(b) in the related application, the present grounds have been withdrawn.  Thus, there being no outstanding grounds of rejection, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834